                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

                                :
CHOICE HOTELS INTERNATIONAL, INC.
                                :

      v.                                       :    Civil Action No. DKC 18-1680

                                               :
GOPI HOSPITALITY, LLC, et al.
                                               :

                                     MEMORANDUM OPINION

          This    contract          dispute    arises         from   a   hotel    franchise

agreement (“franchise agreement”) between Plaintiff Choice Hotels

International, Inc. (“Plaintiff”) and Defendants Gopi Hospitality,

LLC, Upesh Shah, and Vipul Patel.                   Plaintiff seeks confirmation of

a   January       31,     2018      arbitration         award    concluding      that:    (1)

Defendants        Gopi    Hospitality,         LLC,      Mr.     Shah,    and    Mr.    Patel

materially defaulted on the franchise agreement entered into with

Plaintiff        on     May    7,    2007;    (2)       the     agreement   was    properly

terminated; and (3) Plaintiff incurred damages under the franchise

agreement.        A memorandum opinion and order was issued on October

2, 2018, granting Plaintiff’s motion for default judgment as to

Defendant        Gopi    and     denying      as   to    Defendants      Shah     and   Patel

(hereinafter, “Defendants”).1                 (ECF No. 14).




      1
      Additional recitation of the factual background can be found
in the court’s prior memorandum addressing Plaintiff’s motion for
default judgment.
       Plaintiff filed a motion for summary judgment on February 21,

2019.   (ECF No. 17).        Defendants responded on March 25, 2019.       (ECF

No. 23).       The issues are fully briefed and the court now rules, no

hearing being deemed necessary. Local Rule 105.6. For the reasons

that follow, Plaintiff’s motion will be granted.

I.     Standard of Review

       Summary judgment may be entered only if there is no genuine

issue as to any material fact and the moving party is entitled to

judgment as a matter of law.           Fed.R.Civ.P. 56(a); Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986); Emmett v. Johnson, 532 F.3d

291, 297 (4th Cir. 2008).           Summary judgment is inappropriate if any

material factual issue “may reasonably be resolved in favor of

either party.”        Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250

(1986); JKC Holding Co. LLC v. Wash. Sports Ventures, Inc., 264

F.3d 459, 465 (4th Cir. 2001).

       “A party opposing a properly supported motion for summary

judgment ‘may not rest upon the mere allegations or denials of

[its] pleadings,’ but rather must ‘set forth specific facts showing

that there is a genuine issue for trial.’”           Bouchat v. Balt. Ravens

Football Club, Inc., 346 F.3d 514, 522 (4th Cir. 2003) (quoting

former Fed.R.Civ.P. 56(e)).            “A mere scintilla of proof . . . will

not suffice to prevent summary judgment.”             Peters v. Jenney, 327

F.3d    307,    314   (4th   Cir.    2003).   “If   the   evidence   is   merely

colorable, or is not significantly probative, summary judgment may

                                          2
be    granted.”          Liberty       Lobby, 477      U.S.    at    249–50 (citations

omitted).      At the same time, the facts that are presented must be

construed in the light most favorable to the party opposing the

motion.       Scott v. Harris, 550 U.S. 372, 378 (2007); Emmett, 532

F.3d at 297.

II.   Analysis

      Pursuant to § 9 of the Federal Arbitration Act (“FAA”), 9

U.S.C.    §    9,    a    party     to    arbitration    may   apply     for   an   order

confirming the arbitration award within one year after the award

is made.      Moreover, “the court must grant such an order unless the

award is vacated, modified, or corrected as prescribed in sections

10 and 11[.]”            9 U.S.C. § 9.          Section 10 permits the court to

vacate the award:              (1) where the award was procured by corruption,

fraud, or undue means; (2) where there was evident partiality or

misconduct      on       the    part     of   the   arbitrator;     or   (3)   where   the

arbitrators exceeded their powers, or so imperfectly executed them

that a mutual, final, and definite award upon the subject matter

submitted was not made.                9 U.S.C. § 10(a).       Additionally, a court

may overturn a legal interpretation of an arbitration panel if “it

is in manifest disregard for the law.”                    See, e.g., Apex Plumbing

Supply, Inc. v. U.S. Supply Co., Inc., 142 F.3d 188, 193 (4th Cir.

1998) (“Federal courts may vacate an arbitration award only upon

a showing of one of the grounds listed in the [FAA], or if the

arbitrator acted in manifest disregard of the law”); Upshur Coals

                                                3
Corp. v. United Mine Workers of Am., 933 F.2d 225, 229 (4th Cir.

1991).    Mere misinterpretation of a contract or an error of law

does not suffice to overturn an award.         See Upshur, 933 F.2d at

229.   The burden is on the party challenging an award to prove the

existence of one of the grounds for vacating the award.

       As the United States Court of Appeals for the Fourth Circuit

has explained:

            Review of an arbitrator’s award is severely
            circumscribed. Indeed, the scope of review of
            an arbitrator’s valuation decision is among
            the narrowest known at law because to allow
            full scrutiny of such awards would frustrate
            the purpose of having arbitration at all — the
            quick resolution of disputes and the avoidance
            of the expense and delay associated with
            litigation. Jih v. Long & Foster Real Estate,
            Inc., 800 F.Supp. 312, 317 (D.Md. 1992).
            Federal courts may vacate an arbitration award
            only upon a showing of one of the grounds
            listed in the [FAA], or if the arbitrator
            acted in manifest disregard of law. In re
            A.H. Robins Co., Inc., 197 B.R. 513, 516
            (E.D.Va. 1994).

Apex Plumbing, 142 F.3d at 193 (internal footnotes omitted).

       Plaintiff argues that, “because Defendants are time-barred

from objecting to the [arbitration] award, there can be no dispute

of material facts in this case.”       (ECF No. 17, at 7).    In support,

Plaintiff submits (1) the parties’ franchise agreement; (2) the

notice    of   default   and   accompanying    consolidated    statement

detailing outstanding payments; (3) the notice of termination; and

(4) the arbitrator’s final award.       (ECF No. 17).


                                   4
      In response, Defendants argue that there is a genuine dispute

of material fact because Plaintiff “seek[s] to enforce the terms

of a non[-]existent franchise agreement[.]”                (ECF No. 23, at 2).

Specifically, Defendants take issue with the date of the franchise

agreement,    stating    that        Plaintiff’s    application      to    confirm

arbitration award “relies upon the fictitious existence of a May

7, 2007 franchise agreement” although the actual agreement was

executed on May 20, 2009 and returned to Defendants on September

24,   2009.    (ECF     No.    23,    at   2).     Based   on   this      purported

inconsistency, Defendants conclude that “the arbitration award

here cannot be enforced and must be vacated.”               (Id.).

      Insofar as Defendants seek to vacate the final award pursuant

to 9 U.S.C. § 10, their request is untimely.               “Notice of a motion

to vacate, modify, or correct an award must be served upon the

adverse party or his attorney within three months after the award

is filed or delivered,” 9 U.S.C. § 12, and a motion to vacate filed

or served after this three-month period is time-barred, see Taylor

v. Nelson, 788 F.2d 220, 225 (4th Cir. 1986) (finding that an

attempt to vacate an arbitration award could not be made in

opposing a later application to confirm because the three-month

period had expired).          See also Chase v. Nordstrom, Inc., No. 10-

cv–2114-CCB, 2010 WL 4789442, at *2 (D.Md. Nov. 17, 2010).

      Here, the arbitration award was issued on January 31, 2018.

The period in which Defendants could provide notice of a motion to

                                           5
vacate expired on April 31, 2018.                      Defendants initially asked for

the award to be vacated in their August 27, 2018 answer to

Plaintiff’s application.               (ECF No. 11).            Thus, their request was

untimely by over three months.2                   Defendants have not asserted that

any exception to the time limitation set forth in § 12 should

apply,          and    it   appears     doubtful         that     they   could    do     so.

See Chase, 2010 WL 4789442, at *2 (citing Parsons, Brinckerhoff,

Quade       &    Douglas,     Inc.     v.    Palmetto        Bridge   Constructors, 647

F.Supp.2d 587, 594 (D.Md. 2009)) (“The Fourth Circuit has strongly

intimated—but has stopped short of explicitly holding—that there

are no equitable exceptions to the three-month limitations period

set forth in the Federal Arbitration Act”); Taylor, 788 F.2d at

225 (“The             existence   of        any       such   exceptions    to §        12 is

questionable, for they are not implicit in the language of the

statute, and cannot be described as common-law exceptions because

there is no common-law analogue to enforcement of an arbitration

award.”).

        Additionally, Defendants’ argument that there is a genuine

dispute of material fact based on the date of the franchise

agreement is unfounded.              The final award specifically states that




        2
       Plaintiff asserts that the “statute of limitations began to
run on February 2, 2018.” (ECF No. 17, at 6). However, using
this erroneous date to calculate the limitations period still
indicates that Defendants’ initial request to vacate was filed
over three months beyond the filing deadline.
                                                  6
it is “in accordance with the arbitration agreement entered into

between    [Plaintiff,        Individual        Defendants,        and     Corporate

Defendant] and dated September 24, 2009[.]” (ECF No. 1-2, at 1)

(emphasis added).        Defendants admit that they entered into a

franchise agreement with Plaintiff, indicating that the franchise

agreement attached to Plaintiff’s motion for summary judgment is

that franchise agreement.             (ECF No. 23, at 2).           The franchise

agreement,    which     Defendants      signed,    contains    the       arbitration

clause underlying this dispute.              (ECF No. 17-1, at 18-19).             As

such, Plaintiff is not seeking to enforce a “non-existent franchise

agreement” but rather an arbitration award determined in light of

the parties’ binding contract.           See 9 U.S.C. §§ 2, 9.           Plaintiff’s

failure to reference the accurate franchise agreement date in both

their application to confirm arbitration award and motion for

summary judgment does not create a genuine issue of material fact

regarding the franchise agreement’s existence.

     Furthermore, Plaintiff has established that there was a valid

contract     between    the    parties    requiring     arbitration         of   “any

controversy    or     claim    arising    out     of   or   relating       to    th[e]

[a]greement,” (ECF Nos. 1–1 & 17-1) and that its demands for

arbitration     arose    from       Defendants’    breach     of    the    parties’

franchise agreement (ECF Nos. 1 ¶¶ 7-9; 17-2; 17-3).                      Thus, the

claims resolved at arbitration are within the scope of the parties’

agreement.    Moreover,       the    evidence    submitted    by    Plaintiff      in

                                         7
support of its motion amply supports the final award. Accordingly,

Plaintiff’s motion for summary judgment will be granted.

III. Conclusion

     For the foregoing reasons, Plaintiff’s motion for summary

judgment will be granted. A separate order will follow.




                                              /s/
                                    DEBORAH K. CHASANOW
                                    United States District Judge




                                8
